DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5-11 and 15-26 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 8-11 and 15-20, the cancelation of claims 2-4 and 12-14 and new claims 21-26.
Note:  Canceled claims 2-4 and 12-14 should not show struck-through claim text as “No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered" as per MPEP 1.121 (c)(4)(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second spaced apart openings being oriented transverse to lengthwise must be shown or the features canceled from claim 23.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 14 – add a semi-colon after “end portion”.
Correction is required.

Claim 11 is objected to because of the following informalities:  Line 1 – add a comma after “claim 1”.
Correction is required.

Claim 17 is objected to because of the following informalities:  Line 1 – add a comma after “claim 1”.
Correction is required.

Claim 26 is objected to because of the following informalities:  Line 3 – add --device-- after “accessory”.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites “wherein the first and second spaced apart openings are oriented transverse to lengthwise”.  Claim 21, from which claim 23 indirectly depends, recites “each of the first and second spaced apart openings disposed lengthwise between the first and second end portions”.  Therefore, how are the first and second spaced apart openings now oriented transverse to lengthwise if the openings are disposed lengthwise?  Examiner is interpreting that the openings are disposed lengthwise and not transverse to lengthwise.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 11, 15, 17-19, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zetena U.S. Patent No. 4,950,840.

With regard to claim 1, and as seen in Figure 2 below, Zetena discloses a coupling bracket for use with fluid or gas delivery systems, comprising:
(a) an elongated central body portion having a first end portion, a second end portion, and a channel (channel through the body portion) running lengthwise therethrough;
(b) a first connecting region formed on the first end portion, wherein the first connecting region is adapted to receive a first accessory device; and
(c) a second connecting region formed on the second end portion, wherein the second connecting region is adapted to receive a second accessory device,
(d) a connector (at 2) connected to the body portion; and
(e) a base (at 3) connected to the connector, the base comprising a first mounting aperture (aperture between 14 and 6 through which 4 extends) disposed through the base, the first aperture disposed lengthwise beyond the first end portion
wherein the connector is configured to provide clearance space between the first connecting region and the base for the first accessory device to be connected to the first connecting region.
Note: the first and second accessory devices are not a part of the claimed invention.


    PNG
    media_image1.png
    584
    362
    media_image1.png
    Greyscale


With regard to claim 7, and as seen in Figure 2 above, Zetena discloses wherein the first connecting region includes a male configuration that further includes a contoured portion and a terminal flange.



With regard to claim 17, and as seen in Figure 2 above, Zetena discloses wherein the base is substantially flat.

With regard to claim 18, and as seen in Figure 2 above, Zetena discloses wherein the base is adapted to be removably mounted on a substrate (wherein the base can be adapted to be removably mounted on a substrate such as the base 3 being removably mounted to a mounting plate 6).

With regard to claim 19, and as seen in Figure 2 above, Zetena discloses wherein the first connecting region includes a male configuration that further includes a contoured portion and a terminal flange.

With regard to claim 24, and as seen in Figure 2 above, Zetena discloses wherein the body portion, the connector and the base are of integral construction (wherein the body portion, the connector and the base are connected together and therefore are of integral construction).

With regard to claim 26, and as seen in Figure 2 above, Zetena discloses wherein at least one of the first connecting region and the second connecting region is adapted to receive respectively the first or second accessory in a non-threaded manner (wherein as shown above, a friction or interference fit can be used to attach a first or second accessory in a non-threaded manner to either of the first or second connecting regions).
Note: the first and second accessory devices are not a part of the claimed invention.

Claim(s) 1, 21-24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacoby U.S. Patent No. 2,860,008.

With regard to claim 1, and as seen in Figure 1 below, Jacoby discloses a coupling bracket for use with fluid or gas delivery systems, comprising:
(a) an elongated central body portion having a first end portion, a second end portion, and a channel (channel through the body portion) running lengthwise therethrough;
(b) a first connecting region formed on the first end portion, wherein the first connecting region is adapted to receive a first accessory device; and
(c) a second connecting region formed on the second end portion, wherein the second connecting region is adapted to receive a second accessory device,
(d) a connector connected to the body portion; and
(e) a base connected to the connector, the base comprising a first mounting aperture disposed through the base, the first aperture disposed lengthwise beyond the first end portion
wherein the connector is configured to provide clearance space between the first connecting region and the base for the first accessory device to be connected to the first connecting region.
Note: the first and second accessory devices are not a part of the claimed invention.


    PNG
    media_image2.png
    322
    612
    media_image2.png
    Greyscale


With regard to claim 21, and as seen in Figure 2, Jacoby discloses wherein the connector comprises first and second spaced apart openings (at 41, 41), each of the first and second spaced apart openings disposed lengthwise between the first and second end portions.

With regard to claim 22, and as seen in Figure 2, Jacoby discloses wherein each of the first and second spaced apart openings are adapted to receive a respective strap (wherein the first and second spaced apart openings are capable of receiving a strap).

With regard to claim 23, Jacoby discloses wherein the first and second spaced apart openings are oriented lengthwise (as stated in the 35 U.S.C. 112(b) rejection above, claim 23 has been interpreted that the openings are disposed lengthwise and not transverse to lengthwise).

wherein the body portion, the connector and the base are connected together and therefore are of integral construction).

With regard to claim 26, and as seen in Figure 1 above, Jacoby discloses wherein at least one of the first connecting region and the second connecting region is adapted to receive respectively the first or second accessory in a non-threaded manner (wherein as shown above, a friction or interference fit can be used to attach a first or second accessory in a non-threaded manner to either of the first or second connecting regions).
Note: the first and second accessory devices are not a part of the claimed invention.

Claim(s) 1, 7, 8, 11, 15, 17-19 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hachitani et al Japanese Patent Application Publication No. 01220793.

With regard to claim 1, and as seen in Figure 1 below, Hachitani et al disclose a coupling bracket for use with fluid or gas delivery systems, comprising:
(a) an elongated central body portion having a first end portion, a second end portion, and a channel running lengthwise therethrough;
(b) a first connecting region formed on the first end portion, wherein the first connecting region is adapted to receive a first accessory device; and
(c) a second connecting region formed on the second end portion, wherein the second connecting region is adapted to receive a second accessory device,
(d) a connector connected to the body portion; and

wherein the connector is configured to provide clearance space between the first connecting region and the base for the first accessory device to be connected to the first connecting region.
Note: the first and second accessory devices are not a part of the claimed invention.


    PNG
    media_image3.png
    725
    963
    media_image3.png
    Greyscale




With regard to claim 11, and as seen in Figure 2, Hachitani et al disclose wherein the first connecting region (at 23) is positioned at a predetermined angle relative to the second connecting region, and wherein the predetermined angle is between 10° and 170°.

With regard to claim 15, and as seen in Figure 1 above, Hachitani et al disclose wherein the first connecting region includes a male configuration that further includes a contoured portion and a terminal flange.

With regard to claim 17, and as seen in Figure 1 above, Hachitani et al disclose wherein the base is substantially flat.

With regard to claim 18, and as seen in Figure 2, Hachitani et al disclose wherein the base is adapted to be removably mounted on a substrate (wherein the base can be adapted to be removably mounted on a substrate such as the base 10 being removably mounted to a mounting plate 4).

With regard to claim 19, and as seen in Figure 1 above, Hachitani et al disclose wherein the first connecting region includes a male configuration that further includes a contoured portion and a terminal flange.

With regard to claim 24, and as seen in Figure 1 above, Hachitani et al disclose wherein the body portion, the connector and the base are of integral construction (wherein the body portion, the connector and the base are connected together and therefore are of integral construction).

With regard to claim 25, and as seen in Figure 1 above, Hachitani et al disclose wherein the body portion, the connector and the base are of unitary construction (wherein the body portion, the connector and the base are formed as a single piece).

With regard to claim 26, and as seen in Figure 1 above, Hachitani et al disclose wherein at least one of the first connecting region and the second connecting region is adapted to receive respectively the first or second accessory in a non-threaded manner (wherein, as shown above, the first connecting region receives 20 and the second connecting region receives 1 in a non-threaded manner).
Note: the first and second accessory devices are not a part of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hachitani et al.

With regard to claim 8, Hachitani et al disclose wherein the second connecting region includes a male configuration that further includes a terminal flange but do not disclose a contoured portion at the second connecting region.  
The Examiner takes Official Notice wherein it is old and well known in the art to contour a surface to provide additional sealing and connection pressure with another element and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a contoured portion at the second connecting region to provide additional sealing and connection pressure with another element and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 8, 11, 15, 17-19 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Babcock, Wessinger, Ichikawa, Gross, Tsutsui and Schwarz are being cited to show other examples of coupling brackets with a central body portion, first and second connecting regions, a connector and a base.

Applicant's amendment of at least “the base comprising a first mounting aperture disposed through the base” necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679